Title: To Thomas Jefferson from David Leonard Barnes, 29 June 1804
From: Barnes, David Leonard
To: Jefferson, Thomas


          
            Sir 
            Providence June 29th 1804
          
          Presuming that information as to facts, in cases of importance, will always be acceptable, I take the liberty to trouble you with a few observations respecting the Loan Office in this State—It is said to be in contemplation to remove it from this Town to Newport. This report excited an inquiry into the proportions of Stockholders and Pensioners to be accomodated in the different Towns—and the result stands thus—
          
            
              Whole number of Stockholders
              407—
              Amo of Stock
              835,000$
            
            
              County of Newport
              78—
              Do
              168,000
            
            
              Do.Washington
              10
              Do
              6,000
            
          
          The remainder of the Stock & Stockholders, belong to this vicinity, including the neighbouring towns in Massachusetts and Connecticut, except a small comparative amount, which belongs to Foreigners who have agents here. This statement is understood to be correct within a few hundred dollars—
          There are, as I am well assured, Fifty pensioners now on the list—from two to five are in the vicinity of Newport—the rest are principally in the neighbourhood of this town—During the winter season, the passing to Newport is both difficult & dangerous, and at all seasons the expence is very considerable. The Stockholders in this vicinity have very little occasion to go or send to Newport, and in case the Office is removed, must go or send on purpose to receive their interest—On the contrary the Inhabitants of Newport have frequently occasion to come to, or pass through this Town on their way to Boston or in to the Country—Many of the pensioners have located themselves here, as I am informed, for the purpose of receiving their pensions free of expence; & have obtained employ which enables them to support their families—In every point of view in which the office can be considered, the advantages are greatly in favour of retaining it in this Town—I am not personally a Stockholder, and my principal inducement for troubling you on the subject is, to furnish such information as I conceive to be necessary to decide in such a manner as to secure the approbation of reasonable and discerning men
          With Sentiments of the highest Respect I am Your Obedient Servant
          
            David Leonard Barnes 
          
        